USDC IN/ND case 2:17-cv-00033-JPK document 52-5 filed 09/03/19 page 1 of 2




                               EXHIBIT E
              USDC IN/ND case 2:17-cv-00033-JPK document 52-5 filed 09/03/19 page 2 of 2

Heyd Rodriguez
from:                                      Phil Byler
Send:                                      Thursday, August 15, 2019 6:58 AM
To:                                        Jones, Tyler L.
Cc:                                        Ke~aley, William P.; Andrew T. (~ililtenbe~g; Heydy Rodriguez
Subject:                                   Re: Doe v. Purdue: Navy Records



Dear Tyler:

I will be opposing your motion, which is misconceived, based upon a misstatement of the
"background" facts and a misstatement of the Seventh Circ~.it decision in this case. I also note
that I had suggested that we wait until w~ have the conference ~vlt~ the ~~u~-t ~n S~pte~b~~ 5
before we launch out on to discovery given that the Seventh Circuit decision in this case
controls us and not a three yeas old pre-motion to dismiss Rule 26(f~ report, and I further emote
that I had advised you I will be seeing leave to amend tie Complaint per the Seventh Circuit's
decision in this case. But it is clear to me that you just can't wait because Purdue's Title I~
office does not want to live under the U.S. Constitution and abide by due process oflaw and a
proper interpretation of Tile Imo. So Purdue disparages due process of l~.w as Plaintiff John
woe's "preferred procedures," and Purdue mo~~s against to dismiss the relief that the Seventh
Circuit identified as open to Plaintiff John Doe and seeks to engage in a ~shing expedition
regardless ofthe Seventh Circuit's rationale far flatly rejecting Purdue's argument against
recognition of a 14th Amendment liberty stigma-plus interest.

Phil

Philip A. Byler, Esq.
Nesenoff& Miltenberg LLP
363 Seventh Avenue - 5th Floor
New York, New York 10001
pbyler~~nmllplaw.com
Telephone:212.736.4S00
T'elecapier: 212.736.2260


              ~~ rs~
         .~     e_ ~ ;,
  ~ ~.                    ~        ~ ~~



         ~~.      ~           ~




~~              ~,~`                   .

   ~ ~                            ~~
